DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84 because they include extraneous text labelling not considered capable of legible reproduction; see figures 1-9b.  Note the suggested format includes use of reference characters with a corresponding discussion in the description; see 37 CFR 1.84(p).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The steering structure is claimed as having a first substantially uniform thickness and platform structure with a second substantially uniform thickness however without a clearly defined range.  Note that both elements are three dimensional with claimed openings, integral handle components (claim 17) and curved sidewalls (claims 18-19) and additional disclosed elements such as runners (integral or within slots) considered to present other than a uniform thickness as best understood.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7, and 9-16 are rejected under 35 U.S.C. 102(a)1 as being anticipated by Krent (CA 2502263).
Krent discloses a steerable sledding system 100 comprising: a steering structure configured to enable a user to steer the steerable sledding system, the steering structure comprising: a first substantially horizontal portion 210 that forms a first rear edge of the steering structure, wherein the first substantially horizontal portion forms a first opening 422 proximate the first rear edge; and first curved sidewalls 202, 204 that extend upward from the first substantially horizontal portion to form a front edge, a first side edge, and a second side edge of the steering structure, wherein the front edge, the first side edge, and the second side edge are disposed above the first substantially horizontal portion; see figs. 2 and 3; a platform structure 212 configured to support the user, wherein the platform structure forms a second opening 420 proximate a second front edge 330 of the platform structure; and a pivoting device 180 configured to connect the steering structure and the platform structure via the first opening 442 and the second opening 420 to enable the steering structure and the platform structure to pivot relative to each other; see abstract of the disclosure; pg. 5, lines 25+.
Krent discloses handles 140 considered positioned above the horizontal portion 210 as claimed; see fig. 1; middle portion of the platform 212 is considered to form the opening 420 and curved sidewalls 206, 208 as claimed as best understood. Note that the use of the term “forms” is considered as similarly presented by applicant ie. opening within the portion and adjacent sidewall structures; and “couples” is also not necessarily separate elements connected by coupling but rather generally descriptive of relative positioning.
  Regarding claim 4, Krent discloses sloped portion 220 considered to couple horizontal portions (front and rear of middle platform portion); see figure 2.
Regarding claim 5, fifth and sixth side edges are considered disclosed by Krent ie. at curved portions exteriorly of sidewalls considered coupled as presented by applicant.
Regarding claims 7, 13, handles are formed in recessed portions of sidewalls considered as claimed.
Regarding claim 9, Krent discloses covering device 260 considered removably secured above pivoting device 180; see pg. 7, lines 22+.
Regarding the claimed runners, Krent discloses runners 190, 192, 194, and 196 as claimed; see figures 5-6.
Regarding claim 11, the side to side pivoting portions of the device to Krent is considered “two degrees of freedom” as claimed and similarly discussed by applicant.
 Regarding claims 14-15, see above.
Regarding claim 16, Krent discloses runners comprising metal inserts 620 (considered removable).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Krent (CA 2502263).
Regarding claim 6, Krent discusses varying the degree of turning radius defined by the relative curvatures of the steering device rear edge and front edge of the platform without discussing engagement of the sloped edge and either sidewall.  However due to the sidewalls extending to the point of curvature engagement with a sloped edge might occur depending on the curvatures and degree of turning implemented; see page 8, lines 14-17 discussing “jack knifing” of portions.  It would have been obvious to one of ordinary skill in the art to provide relative curvatures enabling an engaging position of elements as claimed to act as a stop to undesired “jack knifing”. 
Regarding claims 17-20, as best understood, it would have been obvious to one of ordinary skill in the art to provide a substantial uniform thickness of portions as claimed in the construction of the device of Krent for ensuring stability.  Otherwise the claimed features are considered as described above.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Krent (CA 2502263) in view of Westberg (US 3,643,978).
Krent discloses runners comprising metal inserts 620 considered within a slot and protruding therefrom however not as with a flange disposed on an upper surface of the middle portion of the platform.  Westberg however teaches a ski runner flange comprising flange portion 13 connected to an upper surface 19 and protrusion portion 12 extending from flange portion 13.  It would have been obvious to one of ordinary skill in the art to provide the flanged runner of Westberg in place of runner insert within the slot and extending through to the top surface of middle portion in the invention to Krent for securing thereto. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See also steerable sleds of Lund, Torok, Steinbach.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R HARMON whose telephone number is (571)272-4461. The examiner can normally be reached M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Tarrazano can be reached on (571) 272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R HARMON/               Primary Examiner, Art Unit 1759